Cochrane, J.:
The finding of the Commission is that at the time of the accident consisting of a fractured wrist “ the claimant had a syphilitic infection, and the injuries which he sustained were the activating cause in calling into activity general paresis.” It does not appear whether his unfortunate affliction results from the sins of his ancestors or his own sins. It is immaterial under the statute we are now administering. The above finding is sustained by the evidence. It was testified that paresis, or as it is sometimes called, general paralysis, is due to syphilis and substantially that any injury, whether a fractured wrist or otherwise or even an emotional injury in a syphilitic person, may be an activating factor in the development of paresis. Although at the time of the accident the claimant had the syphilitic disease it had not at that time *339apparently developed itself and did not interfere with his ability to work. But about a week thereafter he began to act queerly and about three months thereafter went to the hospital where he has since remained. That the disease has been accelerated by the accident is clearly a legitimate inference from the evidence. The finding of the Commission on that point is a finding on a question of fact and conclusive. It is perhaps true that if the accident had not occurred the claimant eventually but at a later period would have developed into his present condition but that does not militate against this award. It is no answer to this claim to argue that the disease or infection from which the claimant suffers did not naturally and unavoidably result from the injury. It is sufficient if the disease existed at the time of the injury and was thereby accelerated to such an extent as to impair the earning capacity. Both sides of that question were discussed in Van Keuren v. Divine & Sons (179 App. Div. 509; affd., 222 N. Y. 648). That was a tuberculosis case and in principle cannot be distinguished from the case we are now considering. If we give it application here an affirmance of this award must follow. I advise such affirmance.
All concur, except Woodward, J., dissenting, with an opinion, in which Kiley, J., concurs.